                Case 3:19-cr-00459-FM Document 1 Filed 02/20/19 Page 1 of 2
                                                                               !1u1rw1wI

                            IN THE UNITED STATES DISTRICT COURT                       H rr-r
                             FOR THE WESTERN DISTRICT OF TEXAS                          *
                                                                                               (        '. r

                                      EL PASO DIVISION

UNITED STATES OF AMERICA,                             §   CRIMINAL NO. EP-19-CR-

                   Plaintiff,
                                                      §
                                                      §   INDICTMENT
                                                                                            6/:'
                                                      §
           V.                                         § CT 1: 18 U.S.C. § 1591(a)(1), (b)(2) & (c)
SAUL VALDIVIA,                                        § - Sex Trafficking of a Child
aka "Puppet"                                          §
                                                      §   CT 2: 18 U.S.C. § 1594(c)   Conspiracy to
                                                      §   Sex Traffic a Child
                                                      §
                   Defendant.                         §

           THE GRAND JURY CHARGES:

                                           COUNT ONE
                                (18 U.S.C. § 1591(a)(l), (b)(2) & (c))

           That beginning on or about March 18, 2016 and continuing through on or about April 18,

2016, in the Western District of Texas and elsewhere, Defendant,

                                 SAUL VALDIVIA, aka "Puppet",

in and affecting interstate and foreign commerce, did knowingly recruit, entice, harbor, provide,

advertise, maintain and solicit by any means, a person, V.C., knowing and in reckless disregard of

the fact that V.C. had not attained the age of 18 years and after having had a reasonable opportunity

to observe V.C., and knowing and in reckless disregard that V.C. would be caused to engage in a

commercial sex act, all in violation of Title 18, United States Code, Sections 1591(a)(1), (b)(2)

and (c).

                                       COUNT TWO
                                     (18 U.S.C.   §   1594(c))

           That beginning on or about March 18, 2016 and continuing through on or about April 18,

2016, in the Western District of Texas and elsewhere, Defendant,
            Case 3:19-cr-00459-FM Document 1 Filed 02/20/19 Page 2 of 2




                                SAUL VALDIVIA, aka "Puppet",

in and affecting interstate and foreign commerce, knowingly conspired, combined, confederated

and agreed with others, known and unknown to the Grand Jury, to knowingly recruit, entice,

harbor, transport, provide, obtain, advertise, maintain, patronize and solicit by any means, a person,

V.C., knowing and in reckless disregard of the fact that V.C. had not attained the age of 18 years

and after having had a reasonable opportunity to observe V.C., and knowing and in reckless

disregard that V.C. would be caused to engage in a commercial sex act, in violation of Title 18,

United States Code, Sections 1591 (a)( 1), (b)(2) and (c), all in violation of Title 18, United States

Code, Section 1594(c).



                                               A TRUIU.AL SIGNATURE
                                                    REDACTED PURSUANT TO
                                                  E.GOVERNMENT ACT OF 2002

                                               FOREPERSON OF THE GRAND JURY


JOHN F. BASH
UNITED STATES ATTORNEY

BY:        t//t
      Assisfafit United States Attorney
